EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

	Please CANCEL claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the limitations of “power is supplied to a rotation shaft of a rotating electrode roller while a porous contact surface of each of a plurality of power supply brushes is brought into sliding contact with the rotation shaft with a lubricant, not containing conductive metal powder, interposed therebetween, and when the electrode roller is rotated, a part of an outer circumference of the rotation shaft of the electrode roller is immersed, through an upper opening of a container, into the lubricant stored within the container that is disposed on a lower surface within a casing surrounding the rotation shaft and below the rotation shaft and the porous contact surface of all the plurality of power supply brushes.”
The most relevant prior art is deemed to be previously cited Kimura, Cooper, Savage, and Geiermann which fail to disclose the as amended claim limitations with respect to power being supplied to a rotation shaft while a porous contact surface of each of the plurality of power supply brushes is brought into sliding contact with the rotation shaft where the lubricant is stored in a container on a lower surface of a casing surrounding the rotation shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795